603 F.3d 1072 (2010)
Muhammad Shabazz FARRAKHAN, aka Ernest S. Walker; Al-Kareem Shadeed; Marcus X. Price; Ramon Barrientes; Timothy Schaaf; Clifton Briceno, Plaintiffs-Appellants,
v.
Christine O. GREGOIRE; Sam Reed; Harold W. Clarke; State of Washington, Defendants-Appellees.
No. 06-35669.
United States Court of Appeals, Ninth Circuit.
April 28, 2010.
Debo P. Adegbile, Norman J. Chachkin, Ryan P. Haygood, Theodore M. Shaw, NAACP Legal Defense & Education Fund, Inc., New York, NY, Larry A. Weiser, University Legal Assistance, Spokane, WA, for Plaintiffs-Appellants.
Jeffrey T. Even, Daniel J. Judge, Carol A. Murphy, AGWA-Office of the Washington *1073 Attorney General, Olympia, WA, for Defendants-Appellees.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.